Title: To Thomas Jefferson from John Paul Jones, 9 August 1786
From: Jones, John Paul
To: Jefferson, Thomas



Sir
Paris, August 9th, 1786.

As it now appears by the reply I have just received from Mr. Adams, dated London the 17th of last month, which I had the honor to communicate to you, that his letter to the Baron de Waltersdorff, respecting my prizes delivered up to the English at Bergen in Norway, in the year 1779, by the court of Denmark, has not been answered; and as the Baron de Waltersdorff is now gone to the West Indies, and Mr. Adams advises me in his letter, to apply to the Danish Minister at his court; it now becomes my duty to ask your advice and assistance in the steps that remain to be pursued, to obtain a compensation from the government of Denmark for those prizes.
And in order to give you the necessary information on this subject, I here subjoin some extracts from the papers left in my hands by Mr. Franklin, to wit:,
No. 1. Extract of a letter from Monsieur Duchezaulx, Consul of France, to M. Caillard, Charge des affaires du Roi á Copenhagen, dated á Berghen en Norvege le 14 July 1779.
    “Les deux dites prises sont considérables; elles etoient armeés en guerre et en marchandises, et les commandants pourvus de commissions aux Lettres de Marque; savoir L’Union de Londres, du port de 400 tonneaux armé de 22 canons de 6, et 4 livres de balle, plusieurs pierriers et autres armes; chargé de cables, cordage, et toile a voile, enfin tout ce qu’il faut en ce genre pour le grément de sept Batiments de guerre, avec plusieurs autres effets, destinés pour Quebec; et le Betsey de Liverpool, du port de 350 tonneaux armé de 20 canons de 6, et de 2 de 9 livres de balle, 12 pierriers et autres armes, chargé de fleur de farine, bœuf, et lard salés, et autres provisions et marchandises destinés pour la Nouvelle York, et la Jamaique. Les deux cargaisons peuvent être évaluées au moins un million de livres.”
No. 2. Extract from a letter written by the Consul of France, before mentioned, to Dr. Franklin, minister of America at the court of France, dated á Berghen le 26 Oct. 1779.
    “l m’est douloureux au de la de toute expression, d’avoir a vous informer aujourdhui, que les deux prises the Betsey and the Union, ont eté ces jours ci restituées aux Anglais, en vertû d’une résolution emanée du Roi de Danemark: Résolution injuste et contraire au droit des gens.”
No. 3. Extract from the same letter.

“La valeur de ces deux prises que l’on vous enleve injustement, est au moins de 40,000l sterling, indépendamment des Frais et l’argent deboursé par les banquiers M. M. Danekert and Krohn, dont je vous remettrai le compte.”
No. 4. Extract of a letter from all the American officers in Norway to Dr. Franklin, minister of America in France, dated Bergen, Jan. 4th, 1780.
“The Brigantine Charming Polly, which arrived 14 days after us, was likewise delivered up in the same manner.”
No. 5. Extract of a letter from the same officers to Dr. Franklin, dated at Bergen, April 11th, 1780.
“Our expenses while on board the ships, were paid by the English Consul; and those since, by the King of Denmark; which enables us to proceed without drawing bills upon France. We have also the protection of the Danish flag till our arrival in France.”
After my return here from L’Orient, you remember I was prevented, by circumstances, from pursuing the application to the Court of Denmark, in person. The bills I had received were not yet payable, and I thought it would be necessary for me to go to America in the spring, to deposit the prize-money received from this government, in the Continental treasury; so that I was prevented from going to the Court of Denmark. And there being no Danish minister here, nor expected here during the winter, you remember your having approved of my deputizing Dr. Bancroft to solicit the Court of Denmark, through the Danish minister in London; and that you was so obliging as to join me in requesting Mr. Adams to support that application.
But as experience has now shewn that this method is slow and uncertain; and as the late order of the Board of Treasury respecting the prize-money I have recovered, makes my return to America, on that account, at present unnecessary; I presume the best thing I can do will be to proceed to Copenhagen, and there make application to that court. If you approve of this, it would be useful for me to have a letter from the Count de Vergennes to the Baron de la Houze, minister of France at the Danish Court, directing him to support my reclamation. The interference of this government may be asked for with propriety, because the King had the gallantry to support under the flag of America, the squadron I commanded in Europe. It is also to be wished that I could carry letters with me from the Danish minister at this court, and it is therefore very unlucky that he is now absent at the waters. If you think fit to write to him, I can at the same time, obtain and forward a letter from  his particular friend the minister of the Duc de Wertemburg; which may have a very good effect. I am persuaded that the Count de Vergennes, on my own application to him, would immediately give me a proper letter to the Baron de la Houze; but it will be more official to obtain it through your application, which I therefore request.
As I flatter myself that the Danish Court is still disposed to make a compensation, it is necessary for us now to determine on the lowest sum to be accepted. Doctor Franklin, in his letter to me from Havre, says the result of his letter to a broker in London was, that those Quebec ships were worth 16 or 18 thousand pounds each. I have reason to believe that the two ships delivered up, with their cargoes and armament, worth a greater sum. And besides, you will observe that the brigantine Charming Polly, was also delivered up. I cannot judge of the value of this last prize; and perhaps it may be necessary for me to write to Bergen to obtain information. I am, with respect, &c.
